Citation Nr: 1737712	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  06-12 455	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUE
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to July 26, 2016.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel

INTRODUCTION
 
The Veteran had active service from March 1983 to March 2003.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  This claim was certified by the RO in Roanoke, Virginia.
 
The Veteran was afforded a personal hearing in June 2009 in Washington, D.C. by a Veterans Law Judge who subsequently retired from the Board.  Pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.707 (2016), the appellant testified at a May 2013 hearing before the undersigned.  Copies of the transcripts are of record.
 
The Board remanded the case in May 2014 and March 2016 for further development.  In its May 2014 decision, the Board found that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities in light of Rice v. Shinseki, 22 Vet.App. 447 (2009).  

In its March 2016 decision, the Board remanded the issue of entitlement to service connection for sleep apnea for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal.  In May 2016, VA issued a statement of the case denying entitlement to service connection for sleep apnea.  The Veteran did not file a timely substantive appeal following the issuance of the statement of the case.  As such, the June 2013 rating decision is final, 38 U.S.C.A. § 7105 (West 2014), and the issue of entitlement to service connection for sleep apnea is not before the Board at this time.  This issue will be reopened if the Veteran submits new and material evidence, to particularly include medical opinion evidence linking sleep apnea to either his military service or a service-connected disability. 

In May 2017, VA granted entitlement to service connection for post traumatic stress disorder, and the appellant was assigned a 70 percent rating.  Both service connection and the assigned rating were effective from July 26, 2016.  In granting that benefit the appellant's combined rating was raised to 100 percent effective July 26, 2016.  As this claim stems from a date prior to July 26, 2016, and as service connection for posttraumatic stress disorder was claimed after the filing of the claim for individual unemployability benefits, the Board finds that the issue of entitlement to individual unemployability benefits is limited to the period prior the July 26, 2016, and limited to considering the impact of the disorders for which service connection was already in effect before that date.


FINDINGS OF FACT

1.  Prior to July 26, 2016, the Veteran was service connected for migraine headaches, evaluated as 30 percent disabling; and for a thoracolumbar strain, evaluated as 20 percent disabling.  He was also service connected for the following disorders each of which was evaluated as 10 percent disabling:  arthritis of the left elbow, left wrist, right wrist, and left knee; right knee arthritis with residuals of a meniscal tear, residuals of a zygomatic arch fracture, a colon polyp with chronic inflammation, right and left lower extremity radiculopathy, and for residuals of a traumatic brain injury.  Service connection was also in effect at the noncompensable rate for a right great toe hallux valgus, hypertension, hemorrhoids, residuals of a left middle finger avulsion fracture, residuals of a fibrous papule shave biopsy of nose, residuals of a fibrous papule snip excision at the posterior neck region, and for a right sided facial scar.  

2.  Prior to July 26, 2016 the Veteran had a combined rating of 80 percent.  Given that his thoracolumbar strain and bilateral lower extremity radiculopathy have a common etiology and a combined rating of 40 percent the appellant met the minimum requirements of 38 C.F.R. § 4.16.

3.  The Veteran completed a bachelor's degree from college.  He has occupational experience in office work, to include as a computer engineer, consultant, and acquisitions specialist.
 
4.  The Veteran worked full time for most of the appeal period.
 
5.  Prior to July 26, 2016, the Veteran's service-connected disorders alone did not preclude him from securing and following all forms of substantially gainful employment that are consistent with his education and occupational experience. 
 
 
CONCLUSION OF LAW
 
Prior to July 26, 2016, the criteria for a total disability rating based on individual unemployability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.3, 4.16, 4.18 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its March 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Analysis
 
In May 2014, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience due to her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  "Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).
 
A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).
 
In this case, prior to July 26, 2016, the Veteran was service connected for migraine headaches, evaluated as 30 percent disabling; and for a thoracolumbar strain, evaluated as 20 percent disabling.  He was also service connected for the following disorders each of which were evaluated as 10 percent disabling:  arthritis of the left elbow, left wrist, right wrist, and left knee; right knee arthritis with residuals of a meniscal tear, a colon polyp with chronic inflammation, residuals of a zygomatic arch fracture, right and left lower extremity radiculopathy, and for residuals of a traumatic brain injury.  Service connection was also in effect at the noncompensable rate for a hallux valgus of the right great toe, hypertension, hemorrhoids, residuals of a left middle finger avulsion fracture, residuals of a fibrous papule shave biopsy of nose, residuals of a fibrous papule snip excision at the posterior neck region, and for a right sided facial scar.  

Prior to July 26, 2016 the Veteran had a combined rating of 80 percent.  Given that his thoracolumbar strain and bilateral lower extremity radiculopathy had a common etiology and a combined rating of 40 percent the Board finds that the appellant met the minimum requirements of 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
In determining whether a veteran is entitled to a total disability rating based on individual unemployability due to service connected disorders, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  
 
The Veteran did not submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as requested.  Notwithstanding, review of the record shows that for most of the appeal period, he was employed.  The Board acknowledges that the Veteran reported missing some days of work due to his service-connected disabilities.  Still, the record shows that the Veteran was employed since at least December 2003 in sedentary employment positions, to include computer engineer, intelligence analyst, and program manager.  According to VA treatment records, the Veteran reported being unemployed in April 2003 and from October 2009 to January 2010; however, there is no medical evidence showing that the claimant was unable to obtain and retain some form of substantially gainful employment due to his service connected disorders alone during either April 2003 or between October 2009 and January 2010.  

At an April 2005 VA examination the examiner found that the Veteran had no functional impairment from his facial scars, colon polyps, hypertension, right knee meniscal tear, and bilateral knee arthritis.  He further found that the Veteran did not lose time from work due to his right zygomatic arch fracture, hallux valgus, left elbow, bilateral wrist arthritis, hemorrhoids, residuals of head injury, and facial numbness.  
 
At a May 2006 VA examination the examiner found that the functional impact of the Veteran's bilateral wrist arthritis was limited motion, hallux valgus was painful walking and limited motion, and back disorder was painful and limited motion.
 
At a September 2007 VA examination the examiner reported that the symptoms of the Veteran's hypertension were chest pain, heart palpations, and high pulse.
 
At an August 2008 VA examination the examiner found no functional impairment due to the Veteran's hemorrhoid and back disorders.  The Veteran reported the functional impairment due to pain with certain activities involving the hands or wrists due to bilateral wrist arthritis; however, the examiner found no specific functional impairment.
 
At a March 2010 VA examination the Veteran reported being unable to sit at a desk for a long period of time and unable to sleep for over four hours without pain waking him up due to his thoracolumbar condition.  He also reported functional impairment due to limited motion and numb hands from arthritis of the wrists.  The examiner found that the impact of the two service-connected disabilities was pain when using the wrists, pain when walking and bending, and difficulty working on computer.
 
At a January 2011 VA examination the Veteran reported using a special chair at work, being unable to sleep more than four hours, and taking time off work due to his back disorder.  The examiner found that effect of the Veteran's back and wrist disorders included drowsiness due to his medication and pain using the computer.
 
At an October 2014 VA joint examination the examiner found no functional loss or impairment on the Veteran's employment due to his hallux valgus and bilateral wrist arthritis.  
 
In an October 2014 VA medical opinion the examiner found that the Veteran missed four days of work per quarter due to his back and leg pain and that the functional impact of the Veteran's neurological wrist disorder was diminished efficiency and increased pain as his use of the keyboard increases.
 
At an October 2014 VA hemorrhoid examination the examiner found that the functional impact of the Veteran's hemorrhoids was pain with sitting within two minutes.  The examiner did not find, however, that hemorrhoids prevented him from securing or following a substantially gainful occupation.
 
Following a March 2017 VA headaches examination the examiner opined that the Veteran's migraines did not affect his ability to work.
 
Following a March 2017 VA neurological examination the examiner found that the Veteran's wrist disorder impacted his ability to work due to pain when lifting his arms and difficulty typing due to pain in the right arm.  The examiner also found that the Veteran had lost up to one week's worth of work time in the last twelve months due to the wrist disorder.
 
Following March 2017 VA traumatic brain injury and cranial nerves examinations, the examiners found that the Veteran's facial numbness, residuals of head trauma, to include headaches and vertigo, and right zygomatic arch fracture status post reduction and internal fixation had no functional impact of his ability to work.
 
At the June 2009 hearing, the Veteran reported that his back condition's symptoms included difficulty bending, pain and stiffness at night, difficulty sleeping due to pain, and muscle spasms.  He also reported that some days his back totally incapacitated him and he missed eight days of work in the past twelve months.  The Veteran testified that the medication he took for his back condition made him sleepy at work.  The Veteran reported that his wrist condition and braces made it difficult to type on a computer keyboard.
 
At the May 2013 hearing, the Veteran reported that he had difficulty walking from the parking lot to his office building, difficulty sitting and standing for long periods of time, and difficulty sleeping due this back disorder.  He stated that his wrist disorder made it difficult for him to type on the computer and drive, and his hallux valgus made it painful to work.  He reported that he missed two days of work a month.
 
The question of employability is ultimately one for the Board to decide and the findings of the VA examiners which are outlined above provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Board finds the VA examiners' opinions to be highly persuasive, as they were both based on in-person examinations of the Veteran and review of the claims file and medical records.  Further, these competent medical opinions are not contradicted by any medical opinion of record.  
 
The Veteran is competent to report pain and functional limitations resulting from his various service connected disorders.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that his reports of the symptoms of his service-connected disabilities, to include pain, muscle spasms, and drowsiness, are credible.  However, the most probative evidence is against the assertion that he was unable to obtain and maintain all forms of substantially gainful employment solely due to his service-connected disorders prior to July 26, 2016.  
 
The preponderance of the medical evidence is against finding that the Veteran was unable to obtain or maintain employment due solely to his service-connected disabilities alone prior to July 26, 2016.  While the medical evidence and lay testimony reveal that the Veteran suffered from some occupational impairment due to his service-connected disabilities, particularly due to his thoracolumbar strain, the record also shows that the Veteran was gainfully employed for most of the appeal period at a number of office jobs.  In fact, it appears from VA treatment records that the Veteran is gainfully employed at the Department of Homeland Security as a program manager.  Further, his employers have accommodated the Veteran's disabilities by providing him a special keyboard and orthopedic chair.  While the Veteran has had a few brief periods of unemployment, neither has the claimant alleged nor does the record show that he was unemployed due to his service-connected disabilities alone prior to July 26, 2016.
 
Accordingly, based on the preponderance of the evidence of record the Board finds that the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainfully employment consistent with his education and occupational experience prior to July 26, 2016.  See 38 C.F.R. § 3.340, 3.341, 4.16.  The claim is denied.
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
 
ORDER
 
Entitlement to a total disability rating based on individual unemployability prior to July 26, 2016 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


